Citation Nr: 0400940	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative changes of the lumbar spine with left 
radiculitis and narrowing between L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




REMAND

The veteran had active military service from August 1952 to 
August 1959.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO denied the veteran's 
application to reopen his claim of entitlement to service 
connection for degenerative changes of the lumbar spine with 
left radiculopathy and narrowing between L4-5, and L5-S 
because new and material evidence had not been presented.  

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

The veteran maintains that his current back disorder is a 
result of an injury that he incurred during service.  The 
veteran reports that he was treated at the Barksdale, Air 
Force Base Hospital in 1955 or 1956.  The Board notes that 
the veteran's service medical records are not available and 
reported by the National Personnel Records Center to be 
unavailable (although this fact is contrary to what the RO 
told the veteran in the letter it sent to the veteran in 
September 2003).  It appears that other records related to 
medical treatment received in service may be available.  
Accordingly, the RO should attempt to obtain morning reports, 
sick call reports, and reports from the Surgeon General's 
Office in addition to the hospital reports referred to by the 
veteran.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should request the clinical 
health records to include records of 
hospital treatment for the veteran's back 
in 1955 or 1956 at Barksdale Air Force 
base.  It should also request the morning 
reports, sick call 


reports, and reports from the Surgeon 
General's Office related to this veteran 
during this time period.   If these 
records are not available, it should be 
so indicated in writing.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for degenerative changes of 
the lumbar spine with left radiculitis 
and narrowing between L4-5 and L5-S1.  If 
the claim remains denied, the veteran and 
his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




